Order filed December 2, 2021




                                       In The

                      Fourteenth Court of Appeals
                                    ____________

                               NO. 14-21-00600-CR
                                    ____________

                      EDDIE LEWIS CARTER, Appellant

                                          V.

                       THE STATE OF TEXAS, Appellee


                    On Appeal from the 177th District Court
                             Harris County, Texas
                        Trial Court Cause No. 464465E

                                      ORDER

      Appellant is appealing the dismissal of his application for a writ of habeas
corpus. On November 1, 2021, the trial court clerk filed the clerk’s record, which
did not contain a certification of appellant’s right to appeal. See Tex. R. App. P.
25.2(a)(2), 34.5(a)(12); see also Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim.
App. 2005). An appeal must be dismissed if a certification showing that the
defendant has the right of appeal has not been made part of the record. Tex. R.
App. P. 25.2(d); Dears, 154 S.W.3d at 613. Rule 25.2(a)(2) of the Texas Rules of
Appellate Procedure instructs the trial court to enter a certificate of the defendant’s
right of appeal each time it enters a judgment of guilt or other appealable order.
Tex. R. App. P. 25.2(a)(2) (emphasis added). This includes the entry of an order on
a defendant’s application for writ of habeas corpus. See Ex parte Vazquez, No. 3-
19-00885-CR, 2019 WL 6972681 (Tex. App.—Austin Dec. 20, 2019, no pet.)
(order).

      We order the trial court to execute a certification of appellant’s right to
appeal and direct the trial court clerk to prepare and file a supplemental clerk’s
record containing the certification with this court within 30 days of the date of this
order. See Tex. R. App. P. 34.5(c)(2), 37.1, 44.4; Cortez v. State, 420 S.W.3d 803,
806–07 (Tex. Crim. App. 2013).

                                 PER CURIAM



Panel Consists of Justices Wise, Spain, Hassan.